UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-6925


KENNETH EDGAR PATTON,

                   Plaintiff - Appellant,

             v.

RODNEY BENNETT; PATRICK MAYS; JESSIE DOWNING; DELINDA WOODY,
Nurse,

                   Defendants – Appellees,

             and

THOMAS LANCASTER; DAVID MITCHELL, Superintendent,

                   Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Graham C. Mullen,
Senior District Judge. (1:05-cv-00251-GCM)


Submitted:    December 9, 2008              Decided:   December 31, 2008


Before TRAXLER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Edgar Patton, Appellant Pro Se.   Lisa Yvette Harper,
Assistant  Attorney  General,  Raleigh, North  Carolina,  for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Kenneth   Edgar    Patton       appeals   the    district     court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.

We   have   reviewed   the     record     and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Patton v. Lancaster, No. 1:05-cv-00251-GCM-1 (W.D.N.C.

May 6, 2008).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and     argument      would   not    aid   the   decisional

process.

                                                                          AFFIRMED




                                         3